Case 2:21-cv-15334-MCA-JBC Document 1 Filed 08/16/21 Page 1 of 11 PagelD: 1

File No. 25-20-678

Floyd G. Cottrell, Esq. /009391985
COTTRELL SOLENSKY, P.A.

Three University Plaza Drive, Suite 500
Hackensack, New Jersey 07601

Phone: (976) 643-1400

Fax: (973) 643-1900

Attorneys for Defendant Walmart Inc.

 

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION -— HUDSON COUNTY

DIANA CAROLINA GARCIA-RIASCOS,
Plaintiff,

Vv. DOCKET NO. HUD-L-2886-21

WALMART INC., JOHNS DOES 1-10
(representing presently
unidentified person or person
with regard to whom negligence
is not presently suspected),
ABC CORPS., 1-10 (representing
presently unidentified
enetities or entities with |
regard to which negligence is
not presently suspected), ET
AL.,

Civil Action

PETITION FOR REMOVAL

Defendants.

 

Removing Defendant Walmart Inc. (“Defendant”), upon
information and belief, states as follows:

1. On or about July 21, 2021, Plaintiff Diana Carolina
Garcia-Riascos commenced an action against the removing Defendant
in the Superior Court of New Jersey, County of Hudson, bearing
Docket Number HUD-L-2886-21. A copy of the Complaint is annexed
hereto as Exhibit A.

2. Plaintiff is a resident of the State of New Jersey. (See

Exhibit A, Complaint).

 

 
Case 2:21-cv-15334-MCA-JBC Document 1 Filed 08/16/21 Page 2 of 11 PagelD: 2

3. Defendant is a corporation organized and existing under
the laws of the State of Delaware with a principal place of
business in Bentonville, Arkansas.

4. Defendant was served with Plaintiff's Complaint less
than 30 days ago.

5. Upon information and belief, the amount in controversy
is more than $75,000.00.

6. Accordingly, this Court has diversity jurisdiction of
this action pursuant to 28 U.S.C. § 1332, and Defendant is entitled
to removal of this action pursuant to 28 U.S.C. § 1441.

WHEREFORE, Defendant prays that this action be removed to the
United States District Court for the District of New Jersey,

pursuant to 28 U.S.C. § 1441 and § 1446.

COTTRELL SOLENSKY, P.A.
Attorneys for Defendant Walmart Inc.

By: RE (.Cat10

Floyd G. Fottrell, Esq.
(973) 643-1400 x13

fcottrelle@cs-njnylawfirm.com

 

 

Dated: August 16, 2021

 
Case 2:21-cv-15334-MCA-JBC Document 1 Filed 08/16/21 Page 3 of 11 PagelD: 3

EXHIBIT A

 
Case 22ib-vebs88e-M Cor AA GoFoquwpent Au Filed OS/H6L42 iP eee/4o9F, da pRagelD: 4

EICHEN CRUTCHLOW ZASLOW, LLP

By: Joseph M. Marabondo, Esq. ID#: 098942014
40 Ethel Road

Edison, New Jersey 08817

(732) 777-0100

Attorneys for Plaintiff(s)

 

 

 

DIANA CAROLINA GARCIA-RIASCOS, : SUPERIOR COURT OF NEWE JERSEY

: LAW DIVISION
Plaintiff(s), : HUDSON COUNTY

vs. : DOCKET Ne,: L-
WALMART INC., JOHN DOES 1-10 : CIVIL ACTION
(representing presently unidentified person or
persons with regard to whom negligence is not : COMPLAINT, JURY DEMAND,
presently suspected), ABC CORPS., 1-10 : DEMAND FOR INTERROGATORIES,
(representing presently unidentified entities or : NOTICE TO PRODUCE

entities with regard to which negligence is not
presently suspected), ET AL.,

Defendant(s).

The plaintiff, Diana Carolina Garcia-Riascos, residing in North Bergen, County of Hudson,

and State of New Jersey, complaining of the defendants, say:
FIRST COUNT

1. On or about the 1° day of November, 2020, the plaintiff was a business invitee
legally and lawfully attempting to walk on premises owned, operated, controlled and maintained by
the defendants, WALMART INC., JOHN DOES 1-10 (representing presently unidentified person
or persons with regard to whom negligence is not presently suspected), ABC CORPS., 1-10
(representing presently unidentified entities or entities with regard to which negligence is not

presently suspected), located at 1050 W. Edgar Road, City of Linden, County of Union and State of

New Jersey.

 

 
Case 2-Ripavdh886-ACATBoPorument Au Filed OBHLAZL Ragas eh44<g9ggID: 5

 

2. As a direct and proximate result of the negligence of the defendants in the manner in
which the said premises was constructed, maintained, repaired and supervised, the plaintiff was
caused to fall and suffer injuries; she was caused to suffer great pain and will be caused to suffer
great pain in the future; she was caused to incur medical expenses and will be caused to incur
medical expenses in the future; and she was caused to suffer permanent injury.

WHEREFORE, the plaintiff, Diana Carolina Garcia-Riascos, demands judgment against the
defendants, WALMART INC., JOHN DOES 1-10 (representing presently unidentified person or
persons with regard to whom negligence is not presently suspected), ABC CORPS., 1-10
(representing presently unidentified entities or entities with regard to which negligence is not
presently suspected), jointly, severally or in the alternative.

SECOND COUNT

1. The plaintiff, Diana Carolina Garcia-Riascos, repeats the allegations contained in the
First Count as if the same were more fully set forth herein and made a part hereof.

2. Defendants, WALMART INC., JOHN DOES 1-10 (representing presently
unidentified person or persons with regard to whom negligence is not presently suspected), ABC
CORPS., 1-10 (representing presently unidentified entitics or entities with regard to which
negligence is not presently suspected), were negligent in the manner in which the said premises
were constructed, maintained, repaired and supervised.

3. As a direct and proximate result of the negligence of defendants, WALMART INC.,
JOHN DOES 1-10 (representing presently unidentified person or persons with regard to whom
negligence is not presently suspected), ABC CORPS., 1-10 (representing presently unidentified

entities or entities with regard to which negligence is not presently suspected),, the plaintiff was

 

 
Case 2HUIBCV-JE336-MCANE ipo borumes Am Flee CBr B/41 Raga 65,14 RagglD: 6

caused to fall and suffer injuries; she was caused to suffer great pain and will be caused to suffer
great pain in the future; she was caused to incur medical expenses and will be caused to incur
medical expenses in the future; and she was caused to suffer permanent injury.

WHEREFORE, the plaintiff, Diana Carolina Garcia-Riascos, demands judgment against the
defendants, WALMART INC., JOHN DOES 1-10 (representing presently unidentified person or
persons with regard to whom negligence is not presently suspected), ABC CORPS., 1-10
(representing presently unidentified entities or entities with regard to which negligence is not
presently suspected), jointly, severally and/or in the alternative.

THIRD COUNT

1. The plaintiff, Diana Carolina Garcia-Riascos, repeats the allegations contained in the
First Count as if the same were more fully set forth herein and made a part hereof.

2. The plaintiff herein alleges that there was a breach of regulations that constitutes a
Statutory tort.

WHEREFORE, the plaintiff, Diana Carolina Garcia-Riascos, demands judgment against the
defendants, WALMART INC., JOHN DOES 1-10 (representing presently unidentified person or
persons with regard to whom negligence is not presently suspected), ABC CORPS.,

1-10 (representing presently unidentified entities or entities with regard to which negligence is
not presently suspected), (names unknown), jointly, severally or in the alternative.
FOURTH COUNT

1. The plaintiff, Diana Carolina Garcia-Riascos, repeats the allegations contained in the
First Count as if the same were more fully set forth herein and made a part hereof.

2. Defendants, WALMART INC., JOHN DOES 1-10 (representing presently

unidentified person or persons with regard to whom negligence is not presently suspected), ABC

 

 

 
Case 2rpcy-JG886-MCATB@oPorument AmFilgd OBHLA/21, Rags 405441 RaggiD: 7

CORPS., 1-10 (representing presently unidentified entities or entities with regard to which
negligence is not presently suspected), were negligent in fulfilling and executing agreements and
circumstances to allow Plaintiff be safely transported.

3. As a direct and proximate result of the negligence of defendants, WALMART INC.,
JOHN DOES 1-10 (representing presently unidentified person or persons with regard to whom
negligence is not presently suspected), ABC CORPS., 1-10 (representing presently unidentified
entities or entities with regard to which negligence is not presently suspected),, the plaintiff was
caused to fall and suffer injuries; she was caused to suffer great pain and will be caused to suffer
great pain in the future; she was caused to incur medical expenses and will be caused to incur
medical expenses in the future; and she was caused to suffer permanent injury.

WHEREFORE, the plaintiff, Ruth Ramos, demands judgment against the defendants,
WALMART INC., JOHN DOES 1-10 (representing presently unidentified person or persons with
regard to whom negligence is not presently suspected), ABC CORPS., 1-10 (representing presently
unidentified entities or entities with regard to which negligence is not presently suspected), jointly,
severally and/or in the alternative.

JURY DEMAND

PLEASE TAKE NOTICE that the plaintiff pursuant to R. 4:35-1 demands a Trial by Jury
as to all issues.

CERTIFICATION

I hereby certify that this matter is not the subject of any other suit presently pending in
any other Court or in any American Arbitration proceedings. At this time, I know of no other

parties not named herein that should be joined.

 

 

 
Case 2HiJpcy-d5886-M Cé7 iB Bo Ropyaess AMABBS ORLA irae Sel44 Raggi: 8

DEMAND FOR ANSWERS TO UNIFORM INTERROGATORIES

Pursuant to Rule 4:17-1, the plaintiff hereby demands answers to Uniform Interrogatories
Form C & C(2) Personal Injury Interrogatories along with the attached supplemental set of all
defendants within the time prescribed by the Rules of the Court.

NOTICE TO PRODUCE

Pursuant to Rule 4:18-1, the plaintiff hereby demands that the defendant produce the
following documentation within thirty (30) days as prescribed by the Rules of Court. Additionally,
please be advised that the following requests are ongoing and continuing in nature and the
defendant is therefore required to continuously update its responses thereto as new information or
documentation comes into existence.

1. The amounts of any and all insurance coverage covering the defendant, including but not
limited to, primary insurance policies, secondary insurance policies and/or umbrella insurance
policies. For each such policy of insurance, supply a copy of the declaration page therefrom.

2. Copies of any and all documentation or reports, including but not limited to, police
reports, accident reports and/or incident reports conceming the happening of. the incident in
question or any subsequent investigation of same.

3. Copies or duplicates of any and all photographs, motion pictures, videotapes, films,
drawings, diagrams, sketches or other reproductions, descriptions or accounts concerning the
individuals involved in the incident in question, the property damage sustained, the accident scene,
or anything else relevant to the incident in question.

4. Copies of any and all signed or unsigned statements, documents, communications, and/or
transmissions, whether in writing, made orally or otherwise recorded by any mechanical or

electronic means, made by any party to this action, any witness, or any other individual, businesses,

 

 

 

 
Case 2+ 1Bch-1G:886-MCA7TJB@o Document AuFHgé GBHAZE rhage Sos 1b RagglD: 9

 

corporation, investigative authority or other entity concerning anything relevant to the incident in
question.

5. Copies of any and all documentation, including but not limited to, any contracts between
the owner of the property or product involved in the incident in question and any of the parties
involved in this matter.

6. Copies of any and all contracts between any of the parties involved in the incident in
question.

7. Copies of any and all documentation conceming any lease agreements between the
lessor(s) and the lessee(s) concerning the incident in question.

8. Copies of any and all permits applied for by the parties to the action in question
conceming each the product in question, the accident scene, or anything else relevant to the
happening of the accident in question.

9. Copies of any and all permits received by the parties to the action in question concerning
either the product in question, the accident scene, or anything else relevant to the happening of the
accident in question.

10. Copies of any and all discovery received from any other parties to the action in question.

11. Copies of any and all medical information and/or documentation conceming the
plaintiff in this matter whether it concerns any medical condition or treatment which took place
before, during or after the time of the incident in question.

12. Copies of any and all records of any type subpoenaed by the defendant or received from
any other source concerning the plaintiff or the incident in question.

REQUEST FOR PERMISSION TO VIEW PREMISES

Plaintiff hereby demand, pursuant to R.4:18-1, that they and/or their legal representatives be

 

 
Case 2: PLIDVEIGSS6dC AsIBG)2d2acH mena anrileg PS Fores RAISVE P44, ReggiD: 10

permitted entry to the premises of the defendant within forty-five (45) days from the service of this
Complaint for the purpose of inspecting and/or photographing the area where this incident
complained of occurred.
DESIGNATION OF TRIAL COUNSEL
Please take notice that, pursuant to R.4:18-4, J oseph M. Marabondo is hereby designated as

trial counsel in the above captioned matter for the firm of Eichen Crutchlow Zaslow, LLP, attorneys

for the plaintiff.
EICHEN CRUTCHLOW ZASLOW LLP
Attorney for Plaintiff(s),

Date: July 21, 2021 By: /3/ Joseph M. Marabondo-

Joseph M. Marabondo, Esq.

 

 

 
Case 2: MUDLGEBSVid A OFS 2bacumens4 aitileg P8/L6t2dn< Rages oF 44 RaggiD: 11

Civil Case Information Statement

Case Details: HUDSON | Civil Part Docket# L-002886-21

Case Caption: GARCIA-RIASCOS DIANA VS WALMART Case Type: PERSONAL INJURY

INC. Document Type: Complaint with Jury Demand

Case Initiation Date: 07/21/2021 Jury Demand: YES - 6 JURORS

Attorney Name: JOSEPH M MARABONDO Is this a professional malpractice case? NO

Firm Name: EICHEN CRUTCHLOW ZASLOW, LLP Related cases pending: NO

Address: 40 ETHEL RD If yes, list docket numbers:

EDISON NJ 08817 Do you anticipate adding any parties {arising out of same
Phone: 7327770100 transaction or occurrence)? NO

Name of Party: PLAINTIFF : Garcia-Riascos, Diana, C

Name of Defendant’s Primary Insurance Company Are sexual abuse claims alleged by: Diana C Garcia-Riascos? NO

(if known): None
THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION “
Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:

Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 597 NO Consumer Fraud? NO

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 

07/21/2021 /s/ JOSEPH M MARABONDO
Dated Signed

 
